Exhibit 99.1 Lizhan Environmental Corporation Reports Second Quarter Fiscal Year 2012 Unaudited Financial Results ZHEJIANG, CHINA – June 7, 2012 - Lizhan Environmental Corporation ("Lizhan" or the "Company") (Nasdaq: LZEN - News), one of China's leading manufacturers of eco-friendly fabrics made from patented technologies, announced today its second quarter and six-month unaudited results for the fiscal year ended September 30, 2012. Financial Summary $mill USD Three months ended March 31, 2012 Three months ended March 31, 2011 % Chg. Six months ended March 31, 2012 Six months ended March 31, 2011 % Chg. Net Sales $ $ -10
